Citation Nr: 0214128	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  97-26 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel



INTRODUCTION

The veteran served on active duty from April 1941 to December 
1945.  He also had prior service from June 1936 to July 1938.  
The veteran expired in May 1997.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Jackson, Mississippi Department of Veterans Affairs (VA) 
Regional Office (RO).   

In July 1999 the Board denied the appellant's claim for 
service connection for cause of the veteran's death.  The 
appellant appealed the Board's denial to the United States 
Court of Appeals for Veterans Claims (Court).  In June 2000 
the Secretary of the Department of Veterans Affairs 
(Secretary) filed an unopposed motion to vacate and remand 
the July 1999 decision.  By order of the Court, dated in 
September 2000 the Board's decision was vacated and remanded 
pursuant to the Secretary's motion.


REMAND

In correspondence received in May 2002, the appellant 
requested a hearing before the RO in this matter.  

Accordingly, to ensure that the VA has complied with the 
mandates of 38 U.S.C.A. § 5103A (West 1991 & Supp. 2001), to 
assist the appellant in the development of facts pertinent to 
her claim, this case is REMANDED to the RO for further 
action.

1.  The RO should ensure that all 
notification and development actions 
applicable to the appellant's claims 
and required by the Veterans Claims 
Assistance Act are completed.  See 
Veterans Claims Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
1991 & Supp. 2001). 

2.  The RO should make the necessary 
arrangements to schedule the appellant 
for a hearing at the RO.  The RO is 
also requested to inform the appellant 
of her hearing options of having a 
hearing before a member of the Board 
via videoconferencing or a Travel 
Board.

3.  Thereafter, the case should be 
readjudicated by the RO.  If the 
benefit sought on appeal remains 
denied, the appellant should be 
provided with a supplemental statement 
of the case and an opportunity to 
respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




